In a special proceeding pursuant to CPLR 3102, subdivision (c), petitioner appeals from so much of an order of the Supreme Court, Kings County, entered June 8, 1966, as limited examination of respondent McAllister Brothers, Inc., to the captain of the tug “Steven McAllister” as of the date petitioner’s decedent fell from the tug and drowned. Order affirmed, with $10 costs and disbursements. Under the facts disclosed in the record, the Special Term properly exercised its discretion. Beldock, P. J., Ughetta, Christ, Brennan and Hopkins, JJ., concur.